Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1, 5-6  and 10-11 are allowed
Reasons for Allowance

Per MPEP 2106.07 ( c ) “When the claims are deemed patent eligible, the examiner may make clarifying remarks on the record.”

Regarding to 101 compliance, Claims 1, 5-6  and 10-11 are compliant with 101, according with the last "2019 Revised Patent Subject Matter Eligibility Guidance" (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019.  See Examiner's analysis presented below, 
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of  “…pre-processing, the received plurality of data from the one or more sources based on a set of predefined parameters rules; extracting, a set of ….data from the pre-processed plurality of data to develop a machine learning model to identify a set of attributes of a personality of the user, wherein the personality of the user is a set of predefined attributes; analyzing, the identified set of attributes of the personality of the user to determine nature of interactivity of the user with the media content of the set of past transactions; identifying, at least one classifier from the extracted set of data… recommending, … the at least one targeted advertisement over OTT to the user based on the identified at least one classifier, wherein the at least one targeted advertisement is tagged as per mapping of the one or more requirements and the set of predefined attributes of the personality of the user, thereby facilitating sharing of a personalized content to the user “. The “pre-processing, extracting, analyzing, identifying and recommending” limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for recommending at least one target advertisement. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? Yes.  The claim recites additional limitations, such as,
“receiving, a plurality of data from one or more sources with a prior permission of a user, wherein the plurality of data includes a set of past transactions and each answer of one or more questions to the user, wherein the plurality of data pertains to media content being viewed by the user, wherein the set of past transactions has relation with media consumption behavior of the user, wherein the one or more sources include social media streams data on social networking platforms, a first party billing and customer relationship management (CRM) data, a set top box and content of a live event and sports, and wherein the plurality of data is aggregated to define a set of features pertaining to the media consumption behavior of the user”. These are limitations toward accessing or receiving data (gathering data).  
The Examiner analyses other supplementary elements in the claim in view of the instant disclosure: “using a neural network; by one or more hardware processors; training data; predictor variables; input layer of the neural network; classifier; wherein the media consumption behavior of the user are considered as predictor variables for an input layer of the neural network and the set of predefined attributes of the personality of the user are part of the output layer of the neural network, wherein the neural network runs classification based on   the extracted set of training data and outputs scores for each attribute in the predefined set   of attributes of the personality of the user, and maps an attribute with a highest score with wherein the at least one classifier defines one or more requirements of the user”. These additional and supplementary elements support  the claim because when considered the claim as a whole, the claim integrates the abstract idea into a practical application. Specifically, the additional elements recite a specific manner for recommending at least one target advertisement. Thus, the claim is eligible because it is not directed to the recited judicial exception.
Step 2B: Claim provides an Inventive Concept? n/a.
Claim 6: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? Yes. Because the same reasons pointed above. The claim is eligible.
Claim 11: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a non-transitory computer readable medium.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? Yes. Because the same reasons pointed above.
Dependent claims 5 and 10, the claims recite elements such as “wherein the machine learning model is used to build an association between one or more characteristics of an advertisement content provider and the identified set of attributes of the personality 
Regarding to prior art, the closest prior art of record is over  US PG. PUB. No. 20140108308(Stout) in view of US PG. PUB. No.  20170019496 (Orbach).
Stout discloses, “…For example, a structured questionnaire may be validated against browsing patterns. Someone explicitly responding to a question on vehicles may indicate they prefer family vans, but their web browsing history may show a preference for sports cars thus indicating a lower reliability of response. ..”, paragraph 7.
“…extracting patterns out of unstructured data. Unstructured data largely indicates freeform text, and may include content such as books, journals, documents, metadata, health records, audio, video, files, e-mail messages, Web pages, or word processor documents. Often the availability of Web APIs for accessing unstructured data focus on social services such as Twitter.TM. and Facebook.TM. text feeds, among other similar services…”, paragraph 8.
“…[0033] As should be evident to one of ordinary skill in the art, specific content references in FIG. 1 such as Twitter.TM., Wikipedia.TM., Facebook.TM. and the like should be taken as representative. The present invention considers multiple other content sources as relevant data input options…”, paragraph 33, 34 and 37.
“…[0047] As shown in FIGS. 1, 2, and 7, the classification system is then used with inputs from user information in conjunction with additional training data, such as personality inventories, sentiment calculation, and other heuristic and hand-crafted attribute identifiers. These inputs are processed against the multiple calculated user attributes. …”, paragraph 47 and Figs. 1,2,and 7.
“.. data source is partitioned for training and testing a model…”, paragraph 30, 45. “.. natural relationship information as training data. Rather than simply relying on feedback from users of the system that use the system to begin a relationship, the present invention collects data about successful relationships from sources external to the system. ..”, paragraph 48 and Fig. 10 and associated disclosure.
Orbach discloses, “0039] Profile: Typically, any exemplary combination of (A) user provided disclosure about the user, such as name, age, address, occupation, education, memberships, free-form descriptions (even including factual, emotional, and perceptual aspects), or the like; (B) descriptions and characterizations of the user that can be discovered using public data bases, private health records (with user permission), commercial databases, or even from comments or rank or grade provided by other users, or the like;…”, paragraph 39.
“…Preferably, this access is available for the user to explore in an arrangement according to life quality metrics; which may at least have the benefit of familiarizing the user with parameters and variables of life quality metrics…”, paragraph 117.
“…Preferably, MNS is using valuable processing time (available between real-time users' requests and transactions) to substantially “contemplate” the user as a complete representation including the user's (i) profile, orientation, and history thereof; (ii) the entire collection of his needs, criteria, and his respective decisions thereto…”, paragraph 129. 
but the references fail to teach at least:
identifying, by the one or more hardware processors, at least one classifier from the extracted set of training data using a neural network, wherein the media consumption behavior of the user are considered as predictor variables for an input layer of the neural network and the set of predefined attributes of the personality of the user are part of the output layer of the neural network, wherein the neural network runs classification based on   the extracted set of training data and outputs scores for each attribute in the predefined set   of attributes of the personality of the user, and maps an attribute with a highest score with  one or more requirements of the user.
Further, Applicant's arguments filed on 8/26/2021 (in particular pages 12 -14) are deemed to be persuasive and adequately reflect the Examiner's opinion as to why claims 1, 5-6  and 10-11,  are allowable over the prior art of record.

Moreover, the missing claimed elements from the combination  Stout and Orbach, are  not found in a reasonable number of reference(s).  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
“Predicting demographic attributes from web usage: Purpose and methodologies”. IEEE. 2017. This paper discusses detailed review of various preprocessing, prediction and recommendation techniques based on Web usage mining as a way of identifying and analyzing how users interact with a web site. Browsing data collected as web log, which is first preprocessed and then number of data mining methods such as classification, clustering and association rule mining etc. applied to find out interesting patterns. User's demographic information plays important role in designing business strategies, advertisement etc. Previous research shows some techniques to predict these demographic attributes (age gender etc.). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        3/7/2022